Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, 12, 14, 27-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 5, the claim recites “a front of the portable target system at an angle between 10 and 25 degrees”, to what angle the claim referred to? 10-25 degrees relative to what front?
	With respect to claim 12, it is unclear what is “and wherein the target arm includes a curved portion which provides a 180 degree change in direction in the target arm”, as no further discussion (aside from such exact language) within applicant’s 
	With respect to claim 14, to what “a flange” the claim referred to? 
	With respect to claim 27, it is unclear that the legs are attached/engaged to each other, not clear which leg, or how each leg is engaged to receive the brackets (i.e. the receiving bracket and target bracket).   It appears that the perpendicular flanges of the legs, by themselves, do not engage the brackets, but rather the hook(s).  
	Thus, without the hook(s) on the flange(s), it is unclear how the receiving bracket and the target bracket are attached to the legs as claimed.
	With respect to claim 28, it is unclear to which leg the claim further referred to.  It is unclear where are such first and second hooks (with which flanges/legs) to allow such attachment as claimed.
  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4, 6, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crescenti US 4,171,790 (“Crescenti”).	As per claim 1, Crescenti discloses a portable system (portable support system 10)(Figs. 1-10; 3:4-5:33) comprising: a base having a receiving bracket (locking ring 36)(Figs. 1, 3, 4 and 9; 3:55-68) a first leg and a second leg (first member 20 and second member 30)(Figs. 1, 3, 4, 7 and 8; 3:21-60), at least one of the legs being bent so as to extend forwardly and outwardly on one side of the receiving bracket and rearwardly and outwardly on a second side of the receiving bracket (each leg, member 20/30 includes bent wing 25 (via folded means 26)(Figs. 1 and 4; note Figs. 3, 7 and 8 in conjunction to 3:35+ as to the folded wing of each leg/member) , wherein the receiving bracket includes an edge and a plurality of slots extending from the edge of the receiving bracket and toward a middle portion of the receiving bracket, the slots being open along the edge, and a plurality of openings disposed adjacent to the slots and set back from the edge of the receiving bracket (bracket 36 includes sets of inner slots 38 and sets of outer slots 39)(Fig. 9 and 3:55-68) so that the first leg and second leg can be slid into the slots (Figs. 1 and 3 in conjunction to 3:21-67 and 4:57-5:12), the first leg and the second leg being disposed in the plurality of slots when in an assembled configuration to hold the receiving bracket upright (Fig. 1) the first leg having a hook for extending into one of the plurality of openings and holding the first leg to the receiving bracket when in an assembled configuration (first section/member 20 includes upstanding tabs 24 (i.e. hooks) to engages with the slots 38-39 of bracket 36 in the assembled configuration)(Figs. 1, 3, 4, and 7; 3:21-68).
	With respect to the device as a portable target system as in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)
	As per claim 3, with respect to wherein at least one of the first leg and the second leg includes a flange extending outwardly and generally perpendicular to a portion of the first leg or second leg from which the flange is attached, the flange having a hole formed therein, note Figs. 7 and 8 in conjunction to 3:21-60 regarding the structure of the legs 20-30, to includes flanges thereof.  Note Fig. 7, with respect to leg 20 regarding slots 22-21 and/or cut out 3 and/or notches, between tabs 24, as construed as the claimed “ hole”.  Note Fig. 8, whereas notches between tabs 24, and/or slot 31 and/or cut out 33 construed as “a hole”. 
	As per claim 4, Crescenti discloses wherein the second leg includes a hook configured for engaging one of the openings in the receiving bracket to hold the second leg in one slot of the plurality of slots (second section/member 30 includes upstanding tabs 24 (i.e. hooks) to engages with the slots 38-39 of bracket 36 in the assembled configuration)(Figs. 1, 3, 4, and 8; 3:21-68).
	As per claim 6, with respect to wherein each of the legs has a plurality of feet, construed as each wing 26 and tongue 29 of legs 20-30 in Figs. 1, 3 and 4; note also 5:12-22.
	As per claim 16, with respect to further comprising a target support structure disposed in the receiving bracket, a target bracket slidably disposed along the target support structure and a target attached to the target bracket, construed as support/post 14 (Figs. 1-3); section/plate 46 (Figs. 1, 3, 5, and 10) to slide upon post 14 via guide aperture 56; and member 16 including panels 48-49 supported by section plate 46.
	With respect to the bracket as “target bracket” and the support as “target support”, it is further noted that it has been held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
	Absent any specific structure to the bracket and support, in the broadest and most reasonable manner the examiner construed the features, structure shown by Young to read on such broad limitations of merely “bracket” and “support”. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crescenti as applied to claim 1 above, and further in view of Ryang US 2,046,134 (“Ryang”)
	As per claim 5, Crescenti is not specific regarding wherein the receiving bracket includes a first portion and a second portion which are offset at an angle of between about 10 and 25 degrees from each other, such that when the first portion is attached to first leg and the second leg, the first portion is generally vertical and the second portion leans toward a front of the portable target system at an angle between 10 and 25 degrees.
	However, in a field utilizing support means, Ryang discloses a receiving bracket includes a first portion and a second portion which are offset at an angle from each other, such that when the first portion is attached to first leg and a second leg, the first portion is generally vertical and the second portion leans toward a front of the portable target system at an angle (member 2 (first portion) with shaped member 9 (second portion) at an angle therefrom, as bracket (members 2/9) is connected to legs (bars 19)(Figs. 1 and 2; 2:8-34 (e.g. page 2, right column).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Young’s receiving bracket includes a first portion and a second portion which are offset at an angle of from each other, such that when the first portion is attached to first leg and the second leg, the first portion is generally vertical and the second portion leans toward a front of the portable target system at an angle as taught Ryang for the reason that a skilled artisan would have been motivated in using of a known technique to improve similar device in the same way connecting a legs onto support via a bracket in a safe and secure manner as the device in operation configuration yet allow easy disassembly for storage and/or transportation.
	With respect to the angle of between about 10 and 25 degrees from each other, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Crescenti - Ryang’s wherein the receiving bracket includes a first portion and a second portion which are offset at an angle of between about 10 and 25 degrees from each other for the reason that a skilled artisan would have been motivated in discovering the optimize angle therebetween to insure that the target is supported above ground in the optimum position that insure adequate shooting practice yet insure that any ricochet will be directed away from a shooter, and towards a ground and the alike. 
Claims 7-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crescenti as applied to claims 1 and 16 above, and further in view of Kidushim US 6,390,424 (“Kidushim”)
	As per claim 7, Crescenti is not specific regarding further comprising a target bracket slidably disposable along a target support structure.
	However, in a field of supports utilizing brackets, Kidushim discloses further comprising a target bracket slidably disposable along a target support structure (positioning support 22 (bracket) slidable upon support (support base 14)(Figs. 1-4; 2:54-4:51).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Crescenti’s to further comprising a target bracket slidably disposable along a target support structure as taught by Kidushim for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results to enhance the use of the support to allow supporting of a bracket at any desire position, height, and etc. 
	Once more, with respect to the “bracket” as “target bracket” and the “target support structure”, as mentioned above, absent any specific structure to the bracket and support, in the broadest and most reasonable manner the examiner construed the features, structure shown by the prior are to read on such broad limitations of merely “bracket” and “support”. 
	As per claim 8, with respect to wherein the target bracket has a fastener for securing the target bracket at a variety of locations along the target support structure, note Kidushim’s Figs. 1-5 in conjunction to at least 3:53-4:10 regarding fastener as screw pins 24 and 34.
	As per claim 9, with respect to wherein the bracket is sized to fit over and slide along a 2x4 piece of wood, as mentioned above it has been held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
	The examiner asserts that the structure of the prior art is fully capable of performing the same function as claimed, since his device is equipped with the same features as the claim subject matter.
	As per claim 10, with respect to wherein the target bracket further comprises a channel for receiving a target arm, construed as bore 42 (e.g. a channel) for receiving arm (secondary support 20)(Figs. 2-4; 4:11-35). 
	As per claim 11, with respect to further comprising a target and a target arm extending, the target arm extending rearwardly and away from the target, construed as element 26 (e.g. “target”), extending from arm (second member 20)(Figs. 2 and 3; 2:59-6:20).
	With respect to the function of the system regarding disposed behind the device from the point of view of a shooter when the target arm is disposed in the channel of the target bracket, it is important to recognize that While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. ”Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
	Once more with respect to the intended use of the features for “target”, “target arm”, and etc., absent any specific structure to the bracket and support, in the broadest and most reasonable manner the examiner construed the features, structure shown by the prior art (e.g. Kidushim) to read on such broad limitations of merely “arm” and “device”. 
 	As per claim 12, with respect to further comprising a blocking plate and a target arm extending from the blocking plate, the target arm is nested in a channel disposed on the target bracket, the blocking plate being disposed in front of the receiving bracket and wherein the target arm includes a curved portion which provides a 180 degree change in direction in the target arm, construed as positioning support 22 including a collar 40 (e.g. blocking plate), an arm (20) extending therefrom (Figs. 1-3 and 5); arm 20 within bore 38 (e.g. channel); note Figs. 2 and 3, wherein the arm 20 supporting element 26 that is suitable to be rotate (e.g. curved portion) to position member 26 at such angle (see also Figs. 1 and 5 in conjunction to 3:22-29 as the degree freedom A.).
	If there is any doubt regarding the examiner interpretation in regard to “180 degree change”, as noted above “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller
	Thus, such angle, position would have been obvious for the reason that a skilled artisan would have been motivated in discovering the optimize angle therebetween to insure that the device is supported above ground in the optimum position in a safe and sturdy manner. 
	As per claim 17, Crescenti is not specific regarding further comprising a target arm releasably attached to the target, and wherein the target bracket comprises a slot, the target arm being slidable into the slot to attach the target to the target bracket and to hold the target in front of and away from the target bracket.
	However, Kidushim discloses further comprising a target arm releasably attached to the target, and wherein the target bracket comprises a slot, the target arm being slidable into the slot to attach the target to the target bracket and to hold the target in front of and away from the target bracket (element 26 (e.g. “target”), extending from arm (second member 20)(Figs. 2 and 3; 2:59-6:20); and a bore 42 (e.g. a channel) for receiving arm (secondary support 20)(Figs. 2-4; 4:11-35).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Crescenti’s further comprising a target arm releasably attached to the target, and wherein the target bracket comprises a slot, the target arm being slidable into the slot to attach the target to the target bracket and to hold the target in front of and away from the target bracket as taught by Kidushim for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results to enhance the use of the support to allow supporting of a bracket at any desire position, height, and etc. 
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crescenti as applied to claim 1 above, and further in view of Pipe US 3,021,960 (“Pipe”)
	As per claim 13, Crescenti is not specific regarding wherein the receiving bracket is attached to the legs by a pin.
	In a similar field of utilizing bracket means Pipe discloses wherein a receiving bracket is attached to legs by a pin (plate 75 connected to legs 56 and 66 via fastener 85)(Figs. 4 and 5; 2:26-3:11).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Crescenti’s wherein the receiving bracket is attached to the legs by a pin as taught by for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results firmly and securely attaching a support with legs yet allow easy removable for storage and/or transportation. 
	As per claim 14, with respect to wherein at least one leg has a flange in the form of a second hook, the second hook being disposed generally perpendicular from the hook, note Crescenti’s Figs. 3, 4, 7 and 8 in conjunction to 3:21-60 regarding the tabs/hooks 24. 
Claim 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crescenti and Kidushim  as applied to claim 17 above, and further in view of Fickett US 6,983,853 (“Fickett”).
	As per claim 18, with respect to wherein the target arm having a first flat portion which nests in the slot of the target bracket to hold the arm in place, and a second portion which spaces the target away from the target bracket to hold the target parallel to the support structure, note Kidushim’s Figs. 2 and 3 whereas element 26 extending from arm/member 20 while the arm within bore 42 (e.g. a channel) for receiving arm/support 20)(note also Fig. 4; 4:11-35).
	Crescenti- Kidushim is not specific regarding the arm is generally J-shaped having curved portion.
	However, in a field of providing support means, Fickett discloses an arm is generally J-shaped with a curved portion while providing support thereof (connector 110 including J shape arms 114 for supporting means)(Fig. 5; 5:46-55).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Crescenti- Kidushim’s arm that is generally J-shaped having curved portion as taught by Fickett for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way providing a support arm configure to firmly and safely support a device thereupon.
	As per claim 19, although the prior art is not specific regarding such wherein the target arm is formed from spring steel between 3/32 and 5/32 of an inch thick, the examiner asserts that such selection of material and thickness would have been obvious as utilizing known materials while discovering their preferred thickness by routine experimentation. 
	In that regard, it is noted that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). 
	And also, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Crescenti – Kidushim- Fickett’s arm with such material and thickness as claimed for the reason that a skilled artisan would have been motivated in utilizing known materials suitable for their intended use as durable, strong, safe enough materials, having the optimize thickness (to safely and securely hold a device), based by routine experimentation.
Claims 27, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witken US 2,431,898 (“Witken”) in view of Thomson et al US 4,943,035 (“Thomson”).
	As per claim 27, Witken discloses a portable system in a collapsed orientation (Fig. 4 in conjunction to Figs. 1-3 and 1:34-2:48) comprising: a base having a receiving bracket (construed as any one of braces 13)(Fig. 4), a first leg and a second leg (legs 9)(Fig. 4 in conjunction to Figs. 1 and 2; 1:45+), the first leg and the second leg being disposed adjacent to one another (Fig. 4), each of the first leg and the second leg having a length and a height and a plurality of flanges extending generally perpendicular to the height (Figs. 1, 2 and 4), the receiving bracket (any one of braces 13) being removably attached to the legs by and engaging at least one of the plurality of flanges on each leg (Fig. 4); and a target bracket (construed as the other brace 13), the target bracket being removably attached to the legs by and engaging at least one of the plurality of flanges on each leg and being disposed adjacent the receiving bracket (the two braces/brackets 13 are adjacent to each other in the collapsed position)(Fig. 4).
	With respect to the device as a portable target system as recite in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)
	Witken is not specific regarding the first leg and the second leg being disposed on top of one another.
	However, such configuration in the collapsed position is well known in the art, as taught by Thomson in Figs. 2 and 3 (as legs 14 are on top of each other).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Witken’s first leg and the second leg being disposed on top of one another as taught by Thomson for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way placing legs in any conventional manner in the collapsed positon for easy carrying and transportation. 
	As per claim 29, with respect to wherein the plurality of flanges include a flange having a hole therein and further comprising a pin extending through the hole for holding the receiving bracket to the first leg, note Thomson’s Figs. 2 and 3 in conjunction to 7:1-28 regarding slots 124, 126, and/or grooves 34, and 36 (e.g. a hole) for receiving locking bracket 131 (i.e. pin) for holding bracket/s (of crossbar assembly 12).
	As per claim 30, with respect to wherein the receiving bracket further includes a handle for carrying the portable target system, note Thomson’s Figs. 2 and 3 in conjunction to 7:13-28 as the loop 140, connected with assembly 12, as a handle means. 
Claims 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pixton US 2015/0292842 (“Pixton”)  in view of Crescenti.
	As per claim 31, Pixton discloses a portable target system (target system 100)(Figs. 1-7B, 10A and 10B; pars. [0031]-[0043] and [0046]) comprising: 
	a first leg and a second leg (side members 110a and 110b with base portions (i.e. legs) 111a and 111b)(Figs. 1 and 2; [0031] and [0034]); 
	a receiving bracket releasably attached to the first leg and the second leg in a toolless attachment, wherein the receiving bracket has a plurality of slots formed in one end thereof and wherein the first leg and the second leg and hold the receiving bracket upright (Figs. 1 and 2; [0031] and [0034; note the examiner’s markings in the previous office action (mailed 6-1-2021 page 6) (for purposes of clarity the examiner marked the upper slots, which there is also plurality of slots in the bottom portion of the bracket); note also Figs. 3 and 4 regarding the slots within the bracket 120/130]); 
	a target support structure having one end disposed in the receiving bracket and a second end disposed above the receiving bracket; a target bracket slidably disposed along target support structure, the target support structure having a fastener for temporarily holding the target bracket at a desired position along the target support structure; and a target attachable in a toolless attachment to the target bracket (a target support 102 (Fig. 1).  Also, note Pixton’s Figs. 10A and 10B regarding mount cap 361 (e.g. a target bracket) for position/slide upon support 302 to support target 303.  Note [0046] as such configuration of the target bracket (e.g. cap 361) is suitable to be coupled/slide upon target support 102 of Fig. 1; note also [0036], [0042], and [0048] as the system is configure to be position without the use of tolls).
	Pixton is not specific regarding the slots are such that first leg and the second leg slide into the slots at said one end and hold the receiving bracket upright.
	However, Crescenti discloses first leg and the second leg slide into the slots at said one end and hold the receiving bracket upright (a receiving bracket (locking ring 36)(Figs. 1, 3, 4 and 9; 3:55-68) a first leg and a second leg (first member 20 and second member 30)(Figs. 1, 3, 4, 7 and 8); first member 20 and second member 30 each includes upstanding tabs 24 (i.e. hooks) to engages with the slots 38-39 of bracket 36 in the assembled configuration)(also 3:21-68).

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Pixton’s such that first leg and the second leg slide into the slots at said one end and hold the receiving bracket upright as taught by Crescenti for the reason that a skilled artisan would have been motivated in applying a known technique to a known device ready for improvement to yield predictable results attaching a receiving bracket to legs in a firm and secure manner utilizing known mechanical attachment such slots thus forming a portable system capable to be in an upright position in a sturdy and safe manner without the need for tools.
	As per claim 32, with respect to wherein the receiving bracket has openings disposed adjacent the slots and wherein the first leg has a hook for engaging one of the openings and the second leg has a hook for engaging one of the openings to help hold the receiving bracket to the first leg and second leg, such that the hook of each leg slides into one of the openings as the leg slides into one of the slots in the receiving bracket to help secure the leg to the receiving bracket, note Crescenti’s Figs. 7 and 8 in conjunction to 3:21-60 regarding the structure of the legs 20-30, to includes the tabs 24; note Figs. 1, 3, 4, and 9 in conjunction to 3:55-68 as the legs (members 20-30) tabs 24 (hooks) engages slots 38-39 of the bracket (36) as the legs attached thereto.
	As per claim 6a receiving bracket releasably attached to the first leg and the second leg in a toolless attachment, wherein the receiving bracket has a plurality of slots formed in one end thereof and wherein the first leg and the second leg nest into the slots at said one end; a target support structure having one end disposed in the receiving bracket and a second end disposed above the receiving bracket; a target bracket slidably disposed along target support structure, the target support structure having a fastener for temporarily holding the target bracket at a desired position along the target support structure; and a target attachable in a toolless attachment to the target bracket.  33, with respect to comprising a plurality of target brackets slidably disposed along the target support structure and a plurality of targets in a toolless removable attachment with the plurality of target brackets, note Pixton’s Fig. 9 and [0045] regarding a plurality of targets and plurality of target brackets; note also Figs. 11 and 12 and [0047] and [0048] regarding the targets supported by target brackets upon the support structure.  
Allowable Subject Matter
Claim 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments have been considered but are partially moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant's arguments have been fully considered but they are partially not persuasive.
In regard to the rejection under 35 USC 112-claim 12
	Applicant reproduce his Fig. 2 to allegedly show such limitations.
	However, such drawings clearly not clearly define such device.
	First, where is the blocking plate? It is clear that the target arm (20) not extending therefrom, as no such blocking plate shown.  
	How the arm can be define in such manner in relation to itself, it make no much sense.  If the arm curved, what is 180 degrees in its direction?
In regard to the rejection under 38 USC 103-claims 31-33 the Pixton reference.
	With respect to the Pixton modification, although the examiner relies upon a new reference, the examiner is noted that applicant’s assertion to the modification of Pixton his own conclusion not based upon the prior art nor what such modification suggested to those of ordinary skill in the art.
	Applicant asserted that  “Putting both legs on one end of the receiving bracket would appear to create a device which would not stand properly. Using legs like Young on the bottom would allow the center plates to collapse, thereby likely causing the target support and target to fall. A person of ordinary skill in the art would not modify Pixton to make it non-functional/less functional than it is.”
	In that regard it must be recognized that has it has been held “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).
See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”).
	The examiner is much puzzled by applicant assertion to the “non-functionality” of the legs of Pixton by including a bracket with plurality of slots to attach to pair of legs to support a support there above.  
	Not only that such modification would have not resulted by “non-function” such modification would have enhanced the bracket of Pixton as a portable system capable to be in an upright position in a sturdy and safe manner without the need for tools and uses hooks and slots.
	In that regard, as it has been held the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar  Textilfarben  GmbH & Co. Deutschland KG  v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006)”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                        2/2/2022   

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711